DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP 2014-203530A, cited on the IDS dated March 25, 2020, see also the EPO machine generated English translation provided with this Office Action) and further in view of Fujimoto (JP 2015-026520A, see also the EPO machine generated English translation provided with this Office Action), hereinafter referred to as Hiroyuki, and Ikeda et al. (JP 2006-164570A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Fujimoto discloses a preparation method for a pitch-based negative electrode material for a sodium-ion battery ([0007]), comprising: 
putting a pitch precursor into a reactor at a temperature of 330°C ([0044]), which falls within and therefore reads on the instantly claimed range of 200°C – 350°C, for 4 hours ([0044]), which falls within and therefore reads on the instantly claimed range of 2 – 6 hours.
The Examiner notes that the limitation “for pre-oxidation” is intended use and therefore is not given patentable weight aside from the structure required to perform such use.
The Examiner further notes that the limitation “to obtain a pre-oxidized pitch” is inherent of the method forth.
Thus, because Fujimoto discloses putting a pitch precursor into a reactor at a temperature of 330°C, which falls within and therefore reads on the instantly claimed range of 200°C – 350°C, for 4 hours, which falls within and therefore reads on the instantly claimed range of 2 – 6 hours ([0044]), Fujimoto necessarily and inherently discloses the limitations “for pre-oxidation” and “to obtain pre-oxidized pitch”.
Fujimoto further discloses putting the pre-oxidized pitch into a high-temperature carbonization furnace, wherein the temperature is raised to 1300°C ([0046]), which falls within and therefore reads on the instantly claimed range of 1300°C – 1600°C, and performing heat treatment on the pre-oxidized pitch in an inert atmosphere for 2 hours ([0046]), which falls within and therefore reads on the instantly claimed range of 1 – 10 hours.
However, Fujimoto remains silent regarding the heating rate and consequently does not disclose a heating rate of 0.5°C/min - 5°C/min.
Hiroyuki teaches a preparation method for a pitch-based negative electrode material for a sodium-ion battery ([0001], [0050]-[0051]) comprising putting the pitch into a high-temperature carbonization furnace, wherein the temperature is raised to 1020°C - 1700°C, and performing a heat treatment on the pitch in an inert atmosphere for about 0-5 hours ([0011]-[0012], [0069]-[0070]).
Specifically, Hiroyuki teaches wherein the heating rate is not particularly limited and for example, may be 1°C/min – or more ([0070]), which overlaps with the instantly claimed range of 0.5°C/min - 5°C/min.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range taught by Hiroyuki for the heating rate of Fujimoto, as such is a known heating rate in art for carbonization of pitch in order to prepare a pitch-based negative electrode material and therefore the skilled artisan would have reasonable expectation that such would successfully prepare the pitch-based negative electrode material desired by Fujimoto.
The Examiner notes that the instant specification discloses that by controlling the pre-oxidization temperature, the pre-oxidization time, and the pre-oxidation atmosphere of the pitch, an ordered structure of the pitch can be broken, active sites for sodium storage are increased, and a favorable structure for sodium storage may be obtained ([0053], [0057]). The microstructure of the disordered carbon material may be further adjusted and controlled by adjusting the carbonization temperature, so that the disordered carbon material with the best electrochemical performance may be obtained ([0053], [0057]).
Thus, the Examiner notes that the limitations “so that the pre-oxidized pitch undergoes carbonization reactions” and “wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch” are inherent of the method set forth, as evidenced by [0053], [0057] of the instant specification. 
Thus, because modified Fujimoto discloses putting the pre-oxidized pitch into a high-temperature carbonization furnace, wherein the temperature is raised to 1300°C ([0046] of Fujimoto) at a heating rate of 1°C/min - 5°C/min ([0069]-[0070] of Hiroyuki), and performing heat treatment on the pre-oxidized pitch in an inert atmosphere for 2 hours ([0046] of Fujimoto), modified Fujimoto necessarily and inherently discloses the limitations “so that the pre-oxidized pitch undergoes carbonization reactions” and “wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch”, as evidenced by [0053], [0057] of the instant specification. 
	Modified Fujimoto discloses wherein the heat treatment is performed for 2 hours ([0046] of Fujimoto) and then the pre-oxidized pitch is mixed with a binder (polyvinylidene fluoride) and then coated on a current collector (copper foil) to form a negative electrode ([0047] of Fujimoto) and therefore modified Fujimoto suggests cooling the pre-oxidized pitch to room temperature, which is the negative electrode material for the sodium-ion battery, in order to successfully form the negative electrode without altering or hindering the binder or the current collector.
	Assuming for the sake of argument that modified Fujimoto does not suggest cooling the pre-oxidized pitch to room temperature, which is the negative electrode material for the sodium-ion battery, the following is relied upon.
	Hiroyuki further teaches wherein after the pitch-based negative electrode material undergoes the carbonization reactions, it is cooled and then mixed with a binder (polyvinylidene fluoride) and then coated on a current collector (copper foil) to form a negative electrode ([0081], [0085]-[0087]).
	The Examiner notes that cooling requires bringing the pitch-based negative electrode material to a temperature less than the temperature at which the carbonization reactions undergo ([0070], [0081] of Hiroyuki), which encompasses room temperature. 
	It would have been obvious to one of ordinary skill in the art to cool the pre-oxidized pitch of modified Fujimoto to room temperature, as further taught by Hiroyuki, in order to form a negative electrode, as desired by modified Fujimoto.
The Examiner notes that “to obtain an irregular block-shaped disordered carbon material” is inherent of the method set forth.
Thus, because modified Fujimoto discloses cooling the pre-oxidized pitch to room temperature ([0046]-[0047] of Fujimoto, [0081], [0085]-[0087] of Hiroyuki), modified Fujimoto necessarily and inherently discloses the limitation “to obtain an irregular block-shaped disordered carbon material”.
Modified Fujimoto discloses wherein a reactor is used to heat the pitch precursor in order to obtain pre-oxidized pitch ([0044] of Fujimoto).
However, modified Fujimoto does not disclose wherein the reactor is specifically a muffle furnace.
Ikeda teaches a number of reactors that may be utilized to heat treat a material, such as a muffle furnace ([0022]).
It would have been obvious to one of ordinary skill in the art to utilize a muffle furnace as the reactor of modified Fujimoto, as taught by Ikeda, as such is a known reactor in the art suitable for a heat treatment and therefore the skilled artisan would have reasonable expectation that such would successfully perform the heat treatment required to obtain pre-oxidized pitch, as desired by modified Fujimoto.
Regarding Claim 2, modified Fujimoto discloses all of the limitations as set forth above. Modified Fujimoto further discloses wherein the pre-oxidation is performed in an air atmosphere ([0044] of Fujimoto).
Regarding Claims 3-4 and 10-11, modified Fujimoto discloses all of the limitations as set forth above. Modified Fujimoto further discloses in the particular embodiment wherein the pre-oxidation temperature is 330°C ([0044] of Fujimoto).
Consequently, modified Fujimoto does not disclose wherein the pre-oxidation temperature is 280°C – 320°C and further 300°C.
However, modified Fujimoto discloses wherein the pre-oxidation temperature is preferably in the range of 250°C – 350°C ([0024] of Fujimoto), which encompasses the instantly claimed range of 280°C – 320°C and further encompasses the instantly claimed value of 300°C.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing value of the range disclosed by modified Fujimoto as the pre-oxidation temperature, wherein the skilled artisan would have reasonable expectation that such would successfully obtain the pre-oxidized pitch desired by modified Fujimoto.
Regarding Claims 5 and 12, modified Fujimoto discloses all of the limitations as set forth above. Modified Fujimoto further discloses in the particular embodiment a pitch precursor ([0044] of Fujimoto).
Specifically, modified Fujimoto discloses wherein the pitch precursor is not particularly limited and may be one of coal tar pitch or petroleum pitch ([0015] of Fujimoto).
It would have been obvious to one of ordinary skill in the art to utilize coal tar pitch or petroleum pitch as the pitch precursor of modified Fujimoto, as disclosed by modified Fujimoto, as such is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully prepare the pitch-based negative electrode material desired by modified Fujimoto.
Regarding Claims 6, 13, and 17-20, modified Fujimoto discloses all of the limitations as set forth above. Modified Fujimoto further discloses a negative electrode material for a sodium-ion battery prepared by the preparation method set forth above.
The Examiner notes that modified Fujimoto discloses the preparation method as set forth above ([0044]-[0047] of Fujimoto, [0069]-[0070] of Hiroyuki) and therefore modified Fujimoto necessarily and inherently discloses the limitation “wherein the negative electrode material for the sodium-ion battery is an irregular block-shaped disordered carbon material”.
Regarding Claims 7 and 14, modified Fujimoto discloses all of the limitations as set forth above. Modified Fujimoto further discloses wherein the a majority of the pre-oxidized pitch as an La value of 3.8 nm ([0010] of Fujimoto), which falls within and therefore reads on the instantly claimed range of 3nm-5nm.
Modified Fujimoto remains silent regarding the size, d002 value, and Lc value of the negative electrode material.
Consequently, modified Fujimoto does not disclose wherein the irregular block-shaped disordered carbon material has a size of 0.5µm-3 µm, an Lc value of 0.9nm-1.2nm, and internal carbon layers are arranged in a disorderly stacking manner to form a microstructure with the wedge-shaped voids, which constitutes active sites for sodium storage. 	The Examiner notes that the instant specification discloses that by controlling the pre-oxidization temperature, the pre-oxidization time, and the pre-oxidation atmosphere of the pitch, an ordered structure of the pitch can be broken, active sites for sodium storage are increased, and a favorable structure for sodium storage may be obtained ([0053], [0057]). The microstructure of the disordered carbon material may be further adjusted and controlled by adjusting the carbonization temperature, so that the disordered carbon material with the best electrochemical performance may be obtained ([0053], [0057]), as discussed above.
The Examiner further notes that the instant specification discloses wherein the irregular block-shaped disordered carbon material prepared by the pre-oxidation and carbonization of the pitch has a size of 0.5µm-3 µm, an Lc value of 0.9nm-1.2nm, and La value of 3nm-5nm ([0057]).
Specifically, the instant specification discloses wherein a suitable pre-oxidization temperature is 200°C-350°C, a suitable pre-oxidization time is 2-6 hours, a pre-oxidation atmosphere is an air or oxygen atmosphere ([0044]-[0045], and a suitable carbonization temperature is 1300°C-1600°C ([0048]-[0049]).
Thus, because modified Fujimoto discloses wherein the negative electrode material is prepared by the method set forth above, wherein the pre-oxidization temperature is 330°C ([0044] of Fujimoto, which falls within the suitable range of 200°C-350°C, the pre-oxidization time is 4 hours ([0044] of Fujimoto), which falls within the suitable range of 2-6 hours, the pre-oxidation atmosphere is an air atmosphere ([0044] of Fujimoto), and the carbonization temperature is 1300°C ([0046] of Fujimoto), which falls the suitable range of 1300°C -1600°C, the negative electrode material of modified Fujimoto necessarily and inherently is an irregular block-shaped disordered carbon material that has a size of 0.5µm-3 µm, an Lc value of 0.9nm-1.2nm, and La value of 3nm-5nm, as evidenced by [0044]-[0045], [0048]-[0049]  [0053], and [0057] of the instant specification.
Regarding Claims 8 and 15-16, modified Fujimoto discloses all of the limitations as set forth above. Modified Fujimoto further discloses a negative electrode of a sodium-ion battery, comprising: a current collector (copper foil), a binder (polyvinylidene fluoride), and the negative electrode material of the sodium-ion battery as set forth above, wherein the binder and the negative electrode material are coated on the current collector ([0047] of Fujimoto).
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that in the method of Fujimoto, when pitch and/or tar is used as raw organic substances, it is usually preferred to simultaneously react the raw materials with a cross-linking agent with a proper acid catalyst and heating, so as to obtain polycondensation reaction products ([0023] of Fujimoto). That is to say, the strength of the material is increased by adding a cross-linking agent.
The Applicant further argues that it is well known to those skilled in the art that oxygen is diffused in the fiber by non-melting treatment, so that crack generation is reduced and the strength of the fiber is improved during subsequent carbonization. In other words, the purpose of the method presented in Fujimoto is to enhance the strength of the material from beginning to end. 
The Examiner respectfully disagrees and notes that Fujimoto does not disclose wherein the strength of the material and/or crack generation is reduced by adding a cross-linking agent or by blowing oxygen into the mixture.
The Examiner further notes that the Applicant argues that such a concept is well known to those skilled in the art but has not cited wherein such is disclosed in Fujimoto nor has provided a reference that evidences such as being well known to those skilled in the art.
As noted by the Applicant, when pitch is used as the raw organic substance, it is usually preferred to simultaneously react the raw materials with a cross-linking agent with a proper acid catalyst and heating, so as to obtain polycondensation reaction products ([0016], [0023] of Fujimoto). However, the Examiner notes that while such is a preferable, the method disclosed by Fujimoto is not limited to such and therefore such is not a critical step of forming the pitch-based negative electrode material disclosed by Fujimoto.
	Moreover, the Examiner notes that, assuming arguendo, even if a cross-linking agent is utilized, such may be used in an amount as small as 0.01% based on the weight of the raw organic material ([0020]) and therefore such may be utilized in a minimal amount. The Applicant has not provided any evidence that such a minimal amount of the cross-linking agent would increase the strength of the material substantially, such that when the pre-oxidized pitch undergoes carbonization reactions, a disordered structure with wedge-shaped voids is not formed.  
In light of the above, absent any evidence provided by the Applicant that proves that modified Fujimoto does not disclose “putting pitch precursor into a muffle furnace to obtain a pre-oxidized pitch” or “using oxygen in the pre-oxidized pitch for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids”, such an argument is a mere allegation.
Next, the Applicant argues that the preparation method of Fujimoto is carbonization in an inert atmosphere ([0034]). However, Fujimoto does not teach that carbonization will break the ordered structure of pitch and form a disordered structure with wedge-shaped gaps. 
Specifically, the Applicant argues that the Office relies on elements that are allegedly inherent in the prior art and states that “by controlling the pre-oxidization temperature, the pre-oxidization time, and the pre-oxidization atmosphere of the pitch, an ordered structure of the pitch can be broken, active sites for sodium storage are increased, and a favorable structure for sodium storage may be obtained”. The Office concludes that “the limitations ‘so that the pre-oxidized pitch undergoes carbonization reactions’, ‘wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch’ are inherent of the method set forth, as evidenced by [0053], [0057] of the instant specification”.
The Applicant argues that the claim of using oxygen in the pre-oxidized pitch for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch is not necessarily present in Fujimoto or Hiroyuki. Fujimoto teaches a method including obtaining a carbon precursor, mixing in an oxidizing agent, performing a non-melting treatment and carbonizing the mixture and additional teaches introducing a cross-linking agent. Fujimoto teaches this method in order to increase the strength of the material. The applied references do not teach low-temperature oxidation treatment that purposefully introduces oxygen-based functional groups, which not only prevents the melting and ordered rearrangement of pitch in the subsequent high-temperature carbonization process to inhibit the graphitization degree but also tunes the microstructure of the carbon during volatilization of oxygen-containing molecules such as CO, CO2, H2O, etc. 
In other words, the Applicant argues that the cited references do not teach a relationship between controlling the pre-oxidization temperature, the pre-oxidization time, and the pre-oxidization atmosphere of the pitch that would result in the formation of wedge-shaped voids in the process of carbonization of the pre-oxidized pitch.
The Examiner respectfully disagrees. As noted in the rejection above, modified Fujimoto discloses a preparation method for a pitch-based negative electrode material that is substantially the same as that set forth in Claim 1 and therefore modified Fujimoto necessarily and inherently discloses the limitations “so that the pre-oxidized pitch undergoes carbonization reactions” and “wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch”, as evidenced by [0053], [0057] of the instant specification”.
The Examiner further notes that the prior art does not need to recognize the same technical effects as the claimed invention in order to read on the claimed invention. So long as the method set forth by modified Fujimoto is the same as that of the claimed invention, modified Fujimoto will necessarily and inherently read on the limitations “so that the pre-oxidized pitch undergoes carbonization reactions” and “wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch”.
Lastly, as stated above, Fujimoto does not disclose wherein the method is specifically utilized in order to increase the strength of the material and therefore such an argument is a mere allegation. 
The Examiner emphasizes that the Applicant has not provided any evidence that proves that modified Fujimoto does not necessarily and inherently meet the limitations “so that the pre-oxidized pitch undergoes carbonization reactions” and “wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch”.
Next, the Applicant argues that neither Fujimoto nor Hiroyuki implicitly or explicitly teach oxygen in the pre-oxidized pitch being used for breaking an ordered structure of the pitch and forming a disordered structure with edge-shaped voids in the process of carbonization of the pre-oxidized pitch. Furthermore, Fujimoto teaches that additional cross-linking agents like polymers and oxidants like iodine are used instead of oxygen as the oxidizing agent.
The Examiner respectfully disagrees and notes that, as stated above, the prior art does not need to recognize the same technical effects as the claimed invention in order to read on the claimed invention. So long as the method set forth by modified Fujimoto is the same as that of the claimed invention, modified Fujimoto will necessarily and inherently read on the limitations “‘‘wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch’.
Furthermore, the Examiner notes that while Fujimoto discloses wherein a cross-linking agent may be used ([0013], [0023]), Fujimoto discloses putting a pitch precursor into a reactor at a temperature of 330°C, which falls within and therefore reads on the instantly claimed range of 200°C – 350°C, for 4 hours, which falls within and therefore reads on the instantly claimed range of 2 – 6 hours ([0044]) and further discloses wherein the pre-oxidation is performed in an air atmosphere ([0044]) and therefore oxygen necessarily and inherently exists as an oxidizing agent in the pre-oxidization step in the method of Fujimoto. 
The Applicant further argues that the method as recited in Claim 1 pertains to controlling the temperature and time that a pitch precursor is put into a furnace. However, that alone does not inherently provide a pre-oxidized pitch. The instant specification provides additional variables, such as the pre-oxidized atmosphere, composition, pressure, reactivity, etc. are also controlled to control the pre-oxidized pitch and therefore the pre-oxidized pitch cannot be inherently obtained from the pitch precursor alone.
The Examiner respectfully disagrees and notes that the instant specification discloses wherein “there are a plurality of preferred combinations of control conditions such as the pre-oxidation temperature of the pitch, pre-oxidation time under this temperature range and composition of pre-oxidation atmospheres” ([00045] of the instant US PGPub).
However, the Examiner notes that these are disclosed as “preferred combinations” and are not disclosed to be required in order to form the claimed product. This is further evidenced by Table 1 of the instant specification, which highlights the temperature and length of the pre-oxidization condition and the carbonization temperature as the critical parameters in the preparation method of forming the pitch-based negative electrode material wand is labeled as “relevant conditions and specific capacities of negative electrode materials prepared in different embodiments”.
Furthermore, the Examiner notes that the only variables discussed in [0045]-[0049] of the instant US PGPub are the pre-oxidization temperature of the pitch, pre-oxidization time under this temperature range, and composition of pre-oxidization atmospheres, which are read on by modified Fujimoto in the rejection set forth above (see Claims 1-5).
Finally, the Applicant argues impermissible hindsight. Neither Fujimoto nor Hiroyuki teach or suggest that the limitations “‘so that the pre-oxidized pitch undergoes carbonization reactions’ and ‘wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch’. Rather, the Office has improperly relied on the Applicant’s own specification, see [0053] and [0057], in an attempt to reconstruct the method of Claim 1.
The Examiner respectfully disagrees. First, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, the Examiner notes that, as stated above, the prior art does not need to recognize the same technical effects as the claimed invention in order to read on the claimed invention. So long as the method set forth by modified Fujimoto is the same as that of the claimed invention, modified Fujimoto will necessarily and inherently read on the limitations “‘so that the pre-oxidized pitch undergoes carbonization reactions’ and ‘wherein oxygen in the pre-oxidized pitch is used for breaking an ordered structure of the pitch and forming a disordered structure with wedge-shaped voids in a process of carbonization of the pre-oxidized pitch’.
Lastly, the Examiner notes that [0053] and [0057] of the instant specification (see the US PGPub) were not improperly relied on the Applicant’s own specification in an attempt to reconstruct the method of Claim 1. Specifically, the instant specification was relied on as evidence to demonstrate that because the method of modified Fujimoto is substantially the same as the claimed invention, such necessarily and inherently forms the claimed product.
	Thus, the arguments are not found to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 19, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 25, 2022